DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al (US 20140051262) in view of Li et al (US 2020/0266068).
	With respect to Claim 1, Lavoie discloses a method for preparing a silicon nitride film comprising steps of: irradiating a nitride with an ultraviolet light (paragraphs 78-79), and contacting the nitride irradiated with the ultraviolet light and a cyclic hydrogenated silane (paragraph 84).  See Figures 1 and 13 and corresponding text; and paragraphs 58-64 and 70-85.
	However, Lavoie et al does not disclose the cyclic hydrogenated silane is “represented by a general formula SinH2n, wherein n is 5-7 ”.
	Li et al is simply relied upon to disclose the use of cyclic hydrogenated silanes represented by a general formula SinH2n, wherein n is 5-7, as known silicon precursors is processes for depositing silicon containing films such as SiC and SiN in vapor deposition processes. See paragraphs 29 and 57-60. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a cyclic hydrogenated silane  represented by a general formula SinH2n, wherein n is 5-7 in the process of Lavoie et al, as Lavoie et al generally disclose cyclic hydrogenated silanes and as Li et al disclose the cyclic hydrogenated compounds of the afore mentioned formula are known for their benefit as silicon precursors in vapor deposition processes. The use of known compounds, for their known benefit as silicon precursors, would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 3, the cyclic hydrogenated silane comprises at least cyclohexasilane. See paragraph 29 of Li et al.  
	With respect to Claim 4, and the limitation “ the content of cyclohexasilane is 80% by mass or more per 100 % by mass of the cyclic hydrogenated silane”,  a change in concentration is considered an obvious modification in the absence of unobvious results. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977) . In the present case the determination of the concentration of the reactants would be a matter of optimization of a known process.
With respect to Claim 5, the nitride is ammonia. See paragraph 79 of Lavoie et al.
	With respect to Claim 6, the UV light has a wavelength of 100 nm to 250 nm. See paragraph 63 of Lavoie et al.
	With respect to Claim 7, a temperature of the substrate is between 80 to 500 degrees Celcius. See paragraph 6 and 19 of Lavoie et al.
	With respect to Claim 9, Claim 9 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Li et al discloses halogenated cyclohexasilane. See paragraph 29.
With respect to Claim 10, the cyclic hydrogenated silane comprises at least cyclohexane. See paragraph 29 of Li et al.  
	With respect to Claim 11-12, and the limitation “the content of cyclohexasilane is 80% by mass or more per 100 % by mass of the cyclic hydrogenated silane”,  a change in concentration is considered In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977) . In the present case the determination of the concentration of the reactants would be a matter of optimization of a known process.
With respect to Claim 13-15, the nitride is ammonia. See paragraph 79 of Lavoie et al.
	With respect to Claim 16-18, the UV light has a wavelength of 100 nm to 250 nm. See paragraph 63 of Lavoie et al.
	With respect to Claim 19 a temperature of the substrate is between 80 to 500 degrees Celcius. See paragraph 6 and 19 of Lavoie et al.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al (US 20140051262) in view of Li et al (US 2020/0266068) as applied to claims 1-7 and 9-19 above, and further in view of Todd et al (US 2010/0107978).
	Lavoie et al and Li et al are relied upon as discussed above. Moreover, Lavoie et al discloses non-plasma reactors and inert gases. See paragraphs 24, 30, 36, 39 and 46-48. 
However, neither reference discloses the use of bubbling to vaporize a reactant.
Lu et al is simply relied upon to disclose the use of bubblers to vaporize reactants in silicon layer deposition processes. See paragraph 9.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a bubbler in the process of Lavoie et al and Li et al, for its known benefit in the art of vaporizing a reactant as disclosed by Todd et al. The use of known component, bubbler,  for its known benefit of vaporizing reactants, would have been prima facie obvious to one of ordinary skill in the art. 


With respect to Claim 8, the cyclic hydrogenated silane is vaporized by bubbling an inert gas and a vaporized cyclic hydrogenated silane is supplied to the non-plasma reactor. See paragraph 9 of Todd et al.
	With respect to Claim 20, the cyclic hydrogenated silane is vaporized by bubbling an inert gas and a vaporized cyclic hydrogenated silane is supplied to the non-plasma reactor. See paragraph 9 of Todd et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
June 16, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812